DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 11/30/2020. Claims 1, 4, 26-27 has been examined and are pending.


				Response to Amendment
The amendment filed on 11/30/2020 cancelled no claim.  Claim 2-3, 5-22 was previously cancelled and claim 23-25 were previously withdrawn. New claim 27 is added. Claims 1, 4, 26 have been amended.  Therefore, claims 1, 4, 26-27 are pending and addressed below.                

Applicant’s amendments and arguments filed on 11/30/2020 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1, 4, 26-27 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory. 

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

The claimed invention (Claims 1, 4, 26-27) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are
recited as performing generic computer functions routinely used in the computer applications:

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-8 of, 
receiving, at the server, an advertisement from an advertisement owner along with key words relating to the advertisement; 
delivering the advertisement from the server to an electronic billboard for display in an advertisement content area of the electronic billboard during a scheduled display period; 
using the server to establish connections with the plurality of social media source and to                  monitor, during the display period, the plurality of social media sources for social media content containing the key words and thus relevant to the advertisement currently on display by the electronic billboard; 
using the server to select and retrieve from among the monitored social media sources relevant content from social media postings on the social media sources containing one or more of the key words for the currently displayed advertisement as the social media postings occur; 
delivering the retrieved social media content relevant to the advertisement containing the one or more of the key words from the server to the electronic billboard in real time for display in a social media content area during the display period; and 
using the server to provide the web portal to the advertisement owner and to an owner of a location of the electronic billboard, whereby both the advertisement owner and to 
curating and blocking display of certain of the social media content relevant to the advertisement containing one or more of the key words according to the standards and rules received from both the advertisement owner and the owner of the location of electronic billboard, and 
updating the displayed social media content containing one or more of the key words and thus relevant to the advertisement periodically throughout the display period.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“curating and blocking display of certain of the social media content relevant to the advertisement containing one or more of the key words according to the standards and rules... ”).

In addition, claim 1 steps 1-8 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive ad, can deliver an ad to a billboard for display, can observe/use the server to establish connections/monitor social media sources, can use the server to select/retrieve relevant content, can use the server to provide a web portal, can observe/deliver/send the 
 
Further, in claim 1, 2, 4, 5, 6, steps of “receiving an ad”, “delivering the ad…”, “using the server to retrieve relevant content…”, “delivering the retrieved social media content…” , “using the server to provide the web portal…” are considered insignificant extra solution activity because they merely receiving data/gathering data, and transmitting data/sending data/displaying data, thus are not significant more than the identified abstract idea.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a server, a computer readable medium, an electronic billboard). Other than reciting “storing computer program code to execute…” in the preamble, which are running software instructions, in addition to  “at the server”, “using the server”, nothing in the claim element precludes the step from practically being performed in the mind. The steps are not actually performed by hardware or machine.   There is no specificity regarding any technology, just broadly executing software instructions and an electronic billboard to display information.  

Thus, the computer readable medium and the electronic billboard are not essential elements to actually create, change, or display functionality, and is simply used as a tool 

At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis above).  Applicant simply use a computer as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e. a server, a computer readable medium, a display, software instructions) to link the abstract ideas to a technological environment, and thus amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g.  a server, a computer readable medium, an electronic billboard) are recited at a high level of generality and/or are recited as performing generic computer display functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the 

Applicant’s Specification ([0039--0041]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0039--0041], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, “using the server to provide the web portal to the advertisement owner and to an owner of a location of the electronic billboard, … ”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The newly amended procedural limitation, “using the server to establish connections with the plurality of social media sources, and to monitor, …to select, and retrieve…”


The newly amended procedural limitation, “delivering the retrieved social media content relevant to the advertisement containing the one or more of the key words from the server to the electronic billboard in real time for display in a social media content area during the display period”, the limitation “real-time" is specified at high level of generality without including any requirement for performing the claimed functions of delivering/transmitting/sending data in real time by use of anything but entirely generic technology. Thus, it does not meaningfully limit the application of the identified judicial exception.   Also, receiving data, identifying data, selecting data, and delivering transmitting data "real time" is generic and essential activity in any computer implementation, and as such does not constitute significantly more.

Additionally, collecting/obtaining/retrieving data, selecting data, updating data (e.g. identifying, associating data), generating data, and transmitting/delivering/sending data in “real-time” in online environment, are generic technique since it is generic environment that linked to existing internet to get the real-time data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts 

What Applicant is referring to “delivering the retrieved social media content relevant to the advertisement containing the one or more of the key words from the server to the electronic billboard in real time for display in a social media content area during the display period”, however, the claim does not recite any particular configuration/specific how the system control/automat the delivering and responding to selecting.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  Thus, it is the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself. As such, do not constitute significantly more.      

Again, the instant steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical 

Dependent claims 4, 26, 27, merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 4, 26, 27 are also non-statutory subject matter.

Viewed as a whole, the claims (1, 4, 26, and 27) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant argues that the instant invention is practical application and thus significant more and thus statutory. 
The argument is conclusory and unpersuasive. 

Again, the instant steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception (see above analysis), and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (see analysis above).

The Examiner further notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 


Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.



Applicant's arguments with respect to the newly amended claim 1, 4, 26, have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that additional sections of Nandagopal, Martin, and Kunal references are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Nandagopal, Martin, and Kunal’s additional teachings to support the rejection moots Applicant's argument with respect to the claims. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claims 4, 26, and 27, dependent from independent claim 1, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1, 4, 26, 27 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 4, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites 
using the server to select and retrieve from among the monitored social media sources relevant content from social media postings on the social media sources containing one or more of the key words for the currently displayed advertisement as the social media postings occur; 
It is unclear what “the monitored social media source relevant content” refers to as there is no positively cited step focusing on criteria/requirement how to monitor the social media sources relevant content and how to collect/capture/obtain the monitored content.   Thus render the claim to be vague and indefinite.       

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1, 4, 26-27) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 
recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-8 of, 
receiving, at the server, an advertisement from an advertisement owner along with key words relating to the advertisement; 
delivering the advertisement from the server to an electronic billboard for display in an advertisement content area of the electronic billboard during a scheduled display period; 
using the server to establish connections with the plurality of social media source and to                  monitor, during the display period, the plurality of social media sources for social media content containing the key words and thus relevant to the advertisement currently on display by the electronic billboard; 
using the server to select and retrieve from among the monitored social media sources relevant content from social media postings on the social media sources containing one or more of the key words for the currently displayed advertisement as the social media postings occur; 

using the server to provide the web portal to the advertisement owner and to an owner of a location of the electronic billboard, whereby both the advertisement owner and to the owner of the location of the electronic billboard are able to input standards and rules governing display of relevant content;
curating and blocking display of certain of the social media content relevant to the advertisement containing one or more of the key words according to the standards and rules received from both the advertisement owner and the owner of the location of electronic billboard, and 
updating the displayed social media content containing one or more of the key words and thus relevant to the advertisement periodically throughout the display period.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“curating and blocking display of certain of the social media content relevant to the advertisement containing one or more of the key words according to the standards and rules... ”).


 
Further, in claim 1, 2, 4, 5, 6, steps of “receiving an ad”, “delivering the ad…”, “using the server to retrieve relevant content…”, “delivering the retrieved social media content…” , “using the server to provide the web portal…” are considered insignificant extra solution activity because they merely receiving data/gathering data, and transmitting data/sending data/displaying data, thus are not significant more than the identified abstract idea.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a server, a computer readable medium, an electronic billboard). Other than reciting “storing computer program code to execute…” in the preamble, which are running software instructions, in addition to  “at the server”, “using the server”, nothing in the claim element precludes the step from practically being performed in the mind. The steps are 

Thus, the computer readable medium and the electronic billboard are not essential elements to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor executing software instructions as a tool to implement the abstract ideas.  The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis above).  Applicant simply use a computer as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical 

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g.  a server, a computer readable medium, an electronic billboard) are recited at a high level of generality and/or are recited as performing generic computer display functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 

Applicant’s Specification ([0039--0041]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0039--0041], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation,”using the server to provide the web portal to the advertisement owner and to an owner of a location of the electronic billboard, … ”, are specified at a high level of generality, and is simply organized information through 

The newly amended procedural limitation,”using the server to establish connections with the plurality of social media sources, and to monitor, …to select, and retrieve…”
are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The newly amended procedural limitation, “delivering the retrieved social media content relevant to the advertisement containing the one or more of the key words from the server to the electronic billboard in real time for display in a social media content area during the display period”, the limitation “real-time" is specified at high level of generality without including any requirement for performing the claimed functions of delivering/transmitting/sending data in real time by use of anything but entirely generic technology. Thus, it does not meaningfully limit the application of the identified judicial exception.   Also, receiving data, identifying data, selecting data, and delivering transmitting data "real time" is generic and essential activity in any computer implementation, and as such does not constitute significantly more.



What Applicant is referring to “delivering the retrieved social media content relevant to the advertisement containing the one or more of the key words from the server to the electronic billboard in real time for display in a social media content area during the display period”, however, the claim does not recite any particular configuration/specific how the system control/automat the delivering and responding to selecting.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  Thus, it is the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself. As such, do not constitute significantly more.      

Again, the instant steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 4, 26, 27, merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 4, 26, 27 are also non-statutory subject matter.

Viewed as a whole, the claims (1, 4, 26, and 27) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nandagopal et al. (hereinafter, NanDagopal, US 2012/0143695), in view of Martin et al. (hereinafter. Martin, US 2010/0257054), further in view of Kunal et al. (hereinafter, Kunal, US Patent 8,311,950).   

As per claim 1, Nandagopal discloses a non-transitory computer-readable medium storing computer program code to execute a method for dynamically determining relevant social media to display with an advertisement on an electronic billboard in a networked system comprising the electronic billboard, a server operatively connected to a plurality of social media sources, and a web portal operatively connected to the server and the electronic billboard (Fig. 1, item 7-9, 12, 26, 24), the method comprising: 
receiving, at the server, an advertisement from an advertisement owner along with key words relating to the advertisement ([0016, The trigger may be related to the content/ad (for instance, the content/ad may be for a brand of coffee, 0032,  To provide another specific example, A.sub.i may be a shoe ad, C.sub.k may be a picture of a store where the shoe is available, and location L.sub.j may be a location of many billboards owned by a billboard owner that have been placed in internet advertisements, television advertisements, and various billboards within regional movie theatres and shopping malls in a geographic area…..The goal of the billboard owner is to maximize cumulative viewership of all of the shoe ads A.sub.i across the billboards in the region during a period of time (the period of time T.sub.ijk may be a first week of the shoe ad campaign).  A group of people traveling through the mall may see several of the owner's billboards including the shoe advertisement A.sub.i]); 
delivering the advertisement from the server to an electronic billboard for display in an advertisement content area of the electronic billboard during a scheduled display period (Fig. 1, item 12, Fig. 2, [0024, Specifically, the billboard 12 may include a main content (C) such as a public service message or a scenic photograph or a main content of an internet website.  The billboard may also include a contextual ad (A).  The ad (A) may be a smaller component of the content (C), such as a banner of a webpage that includes the advertisement, 0032, The goal of the billboard owner is to maximize cumulative viewership of all of the shoe ads A.sub.i across the billboards in the region during a period of time (the period of time T.sub.ijk may be a first week of the shoe ad campaign).  A group of people traveling through the mall may see several of the owner's billboards including the shoe advertisement A.sub.i]); 

using the server to provide the web portal to the advertisement owner and to an owner of a location of the electronic billboard (Fig. 1, item 7-9, 12, 26, 24, [0015,    A billboard may also include a website, a banner on a website (such as an advertisement banner), or a distributed email that may be transmitted to consumers or the general public, 0018, A unique identifier may be provided for billboards in train stations which may be different from billboards at a local mall.  A unique identifier for internet advertisements may be different from billboards posted on a highway overpass.  In each instance, the trigger may include a unique identifier able to identify the location and specific media used to display a trigger (i.e., the unique identifier identifies the geographic location of the 



using the server to establish connections with the plurality of social media sources and to monitor, during the display period, the plurality of social media sources for social media content containing the key words and thus relevant to the advertisement currently on display by the electronic billboard; 
using the server to select and retrieve from among the monitored social media sources relevant content from social media postings on the social media sources containing one or more of the key words for the currently displayed advertisement as the social media postings occur; 
delivering the retrieved social media content relevant to the advertisement containing the one or more of the key words from the server to the electronic billboard in real time for display in a social media content area during the display period; and 

updating the displayed social media content containing one or more of the key words and thus relevant to the advertisement periodically throughout the display period.

Martin teaches ([0027, User interface 11 can receive computer-readable user input 49 from a user of a service 67 provided through an Internet 65 connection, 0065, Advertisers can bid differently for different player profiles, 0066, An auction for a set of billboards is run when a player enters their trigger area.  Advertisers can submit programs to bid for billboards, and these programs can be given access to variables relevant to the player's profile and to the current prominence scores for the set of 
often socialize with the player in the game).  These social networks can be mined to predict whether or not a new player falls into a certain market segment based on whether or not his friends and fellow guild-members do.  Furthermore, in-game chat can 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nandagopal’s collaborative content/ads across billboards method by including social advertisement/content displayed in billboard, as disclosed by Martin.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad/content displays.


However, Nandagopal and Martin do not explicitly disclose 
curating and blocking display of certain of the social media content relevant to the advertisement containing one or more of the key words according to the standards and rules received from both the advertisement owner and the owner of the location of electronic billboard, and 

Kunal teaches (Fig. 3A, item 306, 310, 316, col. 1, ln 55-col.2, ln. 10, the graph including a plurality of nodes connected by directional links where each node corresponds to a user having a profile page on the social network and where each 
identified first nodes are positively identified as including content associated with the particular subject of interest.  The method can also include determining second scores for second nodes of the plurality of nodes that indicate a likelihood that the second nodes contain content that is associated with the particular subject of interest, by propagating the first scores across the social graph to the second nodes, wherein the first scores are propagated across the social graph and the second scores are determined based upon third nodes of the plurality of nodes that have directional links 
that indicate that users corresponding to the third nodes viewed aspects of profile pages associated with the first nodes and the second nodes; and providing by the first server the determined second scores for the second nodes, col. 4, ln. 30-40, In another example, users of a social network may post content that is illegal (e.g., content violating copyright law, content violating penal statutes, etc.), inappropriate for minors (e.g., pornography, "R" or "NC-17" rated videos, adult content, etc.), in contravention of an end user licensing agreement (EULA), etc. Attempts by a social network to remove and/or filter content that is illegal, age inappropriate, in violation of EULA, etc. can be stifled by a lack of accurate classifications for user-added content, col. 19, n. 10-15, In another example, if the particular subject of interest is adult content that violates a 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nandagopal’s and Martin’s collaborative content/ads across billboards method by including curating and filtering social advertisement/content displayed in billboard, as disclosed by Kunel.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad/content displays.


As per claim 4,  Nandagopal further discloses a non-transitory computer-readable medium as recited in claim 1; however, Nandagopal does not explicitly disclose                 wherein the method further comprises providing an advertiser with an option to bid on the display period in which the advertisement is displayed using an electronic interface provided by an electronic billboard provider.

Martin teaches ([0065, Advertisers can bid differently for different player profiles,                            0066, An auction for a set of billboards is run when a player enters their trigger area.  
Advertisers can submit programs to bid for billboards, and these programs can 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nandagopal’s collaborative content/ads across billboards method by including bidding/social advertisement/content displayed in billboard, as disclosed by Martin.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad/content displays.


As per claim 26, Nandagopal further discloses the method recited in claim 1; however, Nandagopal and Martin do not explicitly disclose wherein curating and not displaying certain social media content relevant to the advertisement, and updating the social media content relevant to the advertisement periodically throughout the display period comprises an action selected from the group consisting of: 
filtering and not displaying social media content that is critical of an advertiser; 
filtering and not displaying social media content that is supportive of competitors of the advertiser; 
filtering and not displaying social media content that does not comply with standards of decency or offensive language set by the advertiser; 
filtering and not displaying social media content that does not comply with standards of decency or offensive language set by a venue owner of a venue where the electronic billboard is located; 
filtering and not displaying social media content that does not comply with a time of day criteria; 
filtering and not displaying social media content that does not comply with a subject matter criteria; 
filtering and not displaying social media content that does not comply with an electronic billboard location criteria; and 
filtering and not displaying social media content that does not comply with a displayed advertisement criteria.

Kunal teaches (col. 4, ln. 30-40, In another example, users of a social network may post content that is illegal (e.g., content violating copyright law, content violating penal statutes, etc.), inappropriate for minors (e.g., pornography, "R" or "NC-17" rated videos, adult content, etc.), in contravention of an end user licensing agreement (EULA), etc. Attempts by a social network to remove and/or filter content that is illegal, age inappropriate, in violation of EULA, etc. can be stifled by a lack of accurate 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nandagopal’s and Martin’s collaborative content/ads across billboards method by including filtering social advertisement/content displayed in billboard, as disclosed by Kunel.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad/content displays.


As per claim 27, Nandagopal further discloses the non-transitory computer-readable medium recited in claim 1; however, Nandagopal and Martin do not explicitly disclose                    wherein the web portal permits the advertisement owner and the owner of the location of the electronic billboard to input standards and rules governing display of retrieved social media postings both in advance of display of the advertisement and relevant social media content and in real time after display of any unwanted social media content.

Kunal teaches (col. 1, ln. 26-40, More specifically, users that have viewed content 
already identified as pertaining to a particular subject at one location on the social network (e.g., a user's profile page) may be likely to view similar content at other locations on the social network (e.g., other users' profile pages).  User browsing patterns can point from content that has already been identified as pertaining to the particular subject of interest to undetected content that pertains to the particular subject of interest.  Based upon browsing patterns, a likelihood that other profile pages on a social network contain content pertaining to a particular subject of interest can be 
determined, col. 1, ln 55-col.2, ln. 2, the graph including a plurality of nodes connected by directional links where each node corresponds to a user having a profile page on the social network and where each directional link corresponds to a user of the social network, represented by a node, viewing at least an aspect of a profile page for another user, represented by another node. The method can further include identifying first nodes from the plurality of nodes as including content associated with a particular subject of interest, and seeding the identified first nodes with first scores that indicate profile pages corresponding to the identified first nodes are positively identified as including content associated with the particular subject of interest, col. 12, ln. 30-60, In such implementations, the social network graph can be updated by the social network graph linking module 220 with current information (e.g., "real time" data) regarding users and directional links as they change on the social network.  Using the social network graph updated with current information, the system can detect content on the social network in real time by updating the scores for nodes on the social graph as it 
col. 19, n. 10-15, In another example, if the particular subject of interest is adult content that violates a EULA for the social network, the action can involve removing the content from the second users' profile pages, deleting/disabling the second users' profile pages).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nandagopal’s and Martin’s collaborative content/ads across billboards method by including curating and filtering social advertisement/content displayed in billboard, as disclosed by Kunel.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad/content displays.





					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681